UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6580



SOTEROS COCALIS,

                                           Petitioner - Appellant,

          versus


JOE HAMILTON; CARLA OKONEK; MIKE EASLEY,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-87-5-H)


Submitted:   June 15, 2000                 Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Nora Henry Hargrove, Wilmington, North Carolina, for Appellant.
Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Soteros Cocalis appeals the district court’s judgment order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).       We have reviewed the record and the district

court's opinion and find no reversible error.             We do not review the

merits    of   Cocalis’   claim   that       his   protection   against   double

jeopardy was violated by the imposition of a drug tax and a con-

viction and sentence based upon the same drugs because the state

court invoked a state procedural bar rule in disposing of this

claim.    See Harris v. Reed, 489 U.S. 255, 264 n.10 (1989).              As to

Cocalis’ remaining claims, we agree with the district court’s rea-

soning.    See Cocalis v. Hamilton, No. CA-99-87-5-H (E.D.N.C. Mar.

15, 2000). Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                     DISMISSED




                                         2